Exhibit 10.21

 

Non-competition Agreement

 

This Non-competition Agreement (hereinafter referred to as the “Agreement”) was
made as of June 30, 2016 by and among the following Parties in Xi’an:

 

(1) Party A: [VIE Entity] is an enterprise limited by shares which is
incorporated and existing within the territory of China in accordance with the
law of the People’s Republic of China.

 

(2) Party B: [Employee]

 

Whereas, in consideration that Party B’s spouse is the management member of
Party A and the original shareholder of Party A and Party B has the channel to
acquire the business secrets of Party A, Party A and Party B have reached the
following agreements regarding [Employee]’s involvement in the same industry as
Party A’s during the Service Period and after the Departure.

 

1. Definition

 

In order to protect the legitimate rights of the parties hereof, the definitions
hereafter are applicable to this Agreement.

 

1.1 “Service Period” refers to the period from the signing date of the
Employment Agreement by and between Party B and Party A herein to the
termination (or extinguishment) of Employment Agreement by and between Party B
and Party A.

 

1.2 “Departure” refers to the cancellation or termination of the Employment
Agreement by any party herein, including office leave under any normal and
abnormal circumstances, such as retirement, dismissal and cancellation or
termination of Engagement Agreement.

 

1.3 “Competitor” refers to any individual, enterprise, company, partnership,
institution, social organization and other organization that engages or
participates in any business or operation in China that directly or indirectly
completes with Party A. The competitor is including but not limited to:

 

1.3.1 Enterprise that is in the same industry of Party A;

1.3.2 Enterprise or organization that can provide the same or similar service as
Party A;

1.3.3 Any enterprise, company or other organization that provide professional
consultation and suggestions to the enterprise or organization here above.

 

1.4 “Non-competition obligation” refers to the obligation stipulated in the
article 3 hereof.

 

1.5 “Non-competition Period” refers to Service Period plus a period of five
years from the termination of Employment Agreement.

 



 1 

 

 

2. Non-competition Activity

 

2.1 Party B promises not to directly or indirectly engage or participate in any
business or operation that directly or indirectly competes with Party A’
business during the Service Period without Party A’s prior written consent.

 

2.2 During the Service Period, Party B promises not to pursue any part-time job,
not to accept or seek positions (including but not limited to partner, director,
supervisor, shareholder, manager, staff, agent, consultant, etc.) of any
competitors or any profit organizations or social organization who have economic
connections with Party A unless getting the prior written consent from Party A;
Party B shall not provide consulting service (regardless with charge or free of
charge) or other assistance (the same or similar field with Party A engaged or
to be engaged) to the competitors and organization hereabove; Party B shall not
seek any illegitimate benefits or personal interests utilizing the convenience
of her position during the Service Period.

 

2.3 In the event of leaving office from Party A under any circumstance, Party B
shall not assume any position for competitors during a period of five years
after the termination of Employment Agreement without a prior written consent of
Party A.

 

2.4 In the event that Party B leaves office from Party A under any circumstance,
Party B shall not directly or indirectly set up or engage the company that is
competitive to Party A during a period of five years after the termination of
Employment Agreement without a prior written consent of Party A, including but
not limited to:

 

2.4.1 Enterprise that is in the same industry of Party A;

2.4.2 Enterprise or organization that can provide the same or similar service as
Party A;

2.4.3 Any enterprise, company or other organization that provide professional
consultation and suggestions to the enterprise or organization hereabove.

 

2.5 In the event of delivering the dismissal notice to Party A or notice of
layoff to Party B, that is cancelling or terminating the Employment Agreement,
Party B is liable to inform the whereabouts to Party A with the written notice.
During the Non-competition Period, Party B is liable to inform the new
employer’s names, employer’s nature and his/her new positions in the new company
to Party A with the written notice. The written notice shall be no later than
one week before Party B officially assumes the position with the new employer.

 

2.6 During the Non-Competition Period, Party B shall ensure not to encourage,
tempt, persuade or petition, directly or indirectly affect any staff of Party
A’s to leave Party A and to serve for Party B or other individuals or
organization in any forms. Party B shall guarantee not to persuade Party A’s
current or former clients to obtain directly or indirectly benefits provided
that Party B is fulfilling its obligation during the Service Period.

 



 2 

 

 

3. Obligations for the Breach of Agreement

 

3.1 Party B must indemnify all losses arising from the breach of this Agreement.
In the event that the losses are hard to be calculated, the damages shall be no
less than the salary paid by Party A during the Service Period and 50% of total
other costs. The payment of damages shall not be regarded as the cancellation or
termination of Party B’s obligations herein.

 

3.2 During the Service Period, Party A can directly deduct part or all payroll,
bonus and other incomes to compensate for Party A’s loss. The losses compensated
by Party B includes but not limits to all direct or indirect, tangible or
intangible, property or non-property losses and the reasonable costs paid for
investigating the breach activities by Party A.

 

4. Termination of the Non-competition Obligations

 

The two parties herein agree to automatically terminate the Agreement in case of
any situation below occurs.

 

4.1 The expiration of this Agreement;

 

4.2 The termination of Party A’s qualification for the legal person and no
organization or individual carries on its rights and obligations.

 

5. Severability

 

5.1 The invalidity of any term in this Agreement shall not affect the validity
of the other terms in this Agreement.

 

6. Notification

 

6.1 The notices shall be delivered in person or by courier, registered mail or
in the form of public announcement.

 

6.2 All notices shall be sent to the following addresses, unless and until any
such address is changed by a written notice to the other Party:

 

Address of Party A:

 

Address of Party B:

 

6.3 The notices or receipts shall be deemed as validity in the event of the
following cases.

 

6.3.1 receiving and signing courier by the receiver;

 

6.3.2 seven days later after the receipt of registered mail from the postal
office

 



 3 

 

 

7. Amendment and Waiver

 

7.1 Any amendment to the Agreement shall be effective upon the signing of
written consents by the two Parties hereof.

 

7.2 The waiver of any terms hereof by any Party shall not be deemed as the
waiver of other terms hereof.

 

7.3 The failure or default in executing the rights by any parties hereof shall
not be deemed as the waiver of such rights.

 

8. Settlement of Disputes

 

8.1 The interpretation, validity, execution of this agreement shall be
accordance with People’s Republic of China laws, excluding applicable choice of
law or conflict of law. Any dispute arising out of this Agreement between the
parties to this Contract shall firstly be resolved through friendly
consultation. In the event that the dispute cannot be resolved through such
means, either party may submit the dispute to the China International Economic
and Trade Arbitration Commission in Beijing for arbitration in accordance with
its prevailing valid arbitration rules. The arbitration shall be in English and
final, and shall be binding on all parties to this Agreement.

 

9. Miscellaneous

 

9.1 The two parties hereof confirm that they fully understand the contents and
legal meanings of all terms hereof. The Agreement shall be effective upon the
signatures of Party B and authorized representative and sealing of Party A.

 

9.2 This Agreement may be executed in two counterparts. Each counterpart shall
constitute but one and the same instrument.

 

(The rest of the page is intentionally left blank)



 

 4 

 

 

The parties hereto have caused this Non-competition Agreement to be executed by
the following Parties as of the date first above written.

 

Party A: [VIE Entity]

 

(Seal)

 

Party B: [EMPLOYEE]

 



Signature :    

 

 

 

5



 

 